Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2017

                                      No. 04-17-00756-CV

                         IN THE INTEREST OF J.M.A.-H., ET AL,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00165
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days from the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed in the trial court on November 16, 2017.
The court reporter’s record was thus due on November 27, 2017. On November 30, 2017, the
court reporter filed a Notification of Late Record stating that she will be unable to file the
reporter’s record until December 15, 2017.

        The notification of late record is NOTED. We ORDER the reporter’s record to be filed
no later than December 15, 2017. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored. See TEX. R. JUD. ADMIN. 6.2.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court